There was absolutely no cause for asking a new trial on the ground that the verdict was against the evidence.
Whether one should be granted on the ground that the damages were excessive, was a question the disposition of which by the trial judge should have been accepted as decisive. The slanderous words were uttered in a public place, before a number of people, and were such as to stigmatize most offensively not only the character of the plaintiff but that of his dead father. Exemplary damages were properly demanded, and to ask us in such a case to review the opinion of the judge before whom the cause was tried, that those awarded were no more than just, is to put the remedy of appeal to a use which, though within the letter, is hardly within *Page 732 
the spirit of the statute; and in view of repeated decisions of this court could hardly be expected to have any other result than that of throwing a heavy and profitless expense for printing bills upon the State. Chatfield v. Bunnell,69 Conn. 511, 521; Loomis v. Perkins, 70 id. 444, 446; Clark
v. Pendleton, 20 id. 495, 496.
   There is no error.